Title: To Thomas Jefferson from Joel Roberts Poinsett, 29 May 1821
From: Poinsett, Joel Roberts,Cogdell, John
To: Jefferson, Thomas

South CarolinaAcademyofArts.Charleston 29th May 1821.Be it known that The Honorable Thomas Jefferson, Was this day—unanimously elected an Honorary Member of the Academy of Arts—And entitled to all the Rights and privileges thereof.Given under the Signature of the President, and countersigned by the Secretary.J. R. Poinsett
             President.John S. Cogdell Secretary.